Exhibit 10.4

 

PLACEMENT AGENCY AGREEMENT

 

November 12, 2019

 

ThinkEquity, a division of Fordham Financial Management, Inc.

17 State Street, 22nd Floor New York, NY 10004

 

Ladies and Gentlemen:

 

Subject to the terms and conditions herein (this “Agreement”) and the
Transaction Documents (defined below), SG Blocks, Inc., a Delaware corporation
(the “Company”), hereby agrees to sell a senior secured convertible promissory
debenture in the aggregate principal amount of $480,770.00 (including
$105,770.00 of original issue discount) in the form attached as Exhibit A (the
“Debenture”), directly to one or more investors (each, an “Investor” and,
collectively, the “Investors”) through ThinkEquity, a division of Fordham
Financial Management, Inc. (the “Placement Agent”), as placement agent. The
Securities (as defined herein) shall be offered and sold pursuant to Section
4(a)(2) under the Securities Act of 1933, as amended (the “Securities Act”). The
documents executed and delivered by the Company and the Investors in connection
with the Offering (as defined below), including, without limitation, a
securities purchase agreement (the “Purchase Agreement”), the Debenture and a
security agreement shall be collectively referred to herein as the “Transaction
Documents.” The Purchase Price to the Investors for the Debenture is $375,000.
The Placement Agent may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering (as defined
below). The Debenture and the shares of Common Stock issuable upon conversion of
the Debenture (the “Conversion Shares”) are hereafter referred to as the
“Securities”).

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1.   Agreement to Act as Placement Agent.

 

(a)   On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive Placement Agent in
connection with the offering and sale by the Company of the Securities pursuant
to Section 4(a)(2) under the Securities Act, with the terms of such offering
(the “Offering”) to be subject to market conditions and negotiations between the
Company, the Placement Agent and the prospective Investors. The Placement Agent
will act on a reasonable best efforts basis and the Company agrees and
acknowledges that there is no guarantee of the successful placement of the
Securities, or any portion thereof, in the prospective Offering. Under no
circumstances will the Placement Agent or any of its “Affiliates” (as defined
below) be obligated to underwrite or purchase any of the Securities for its own
account or otherwise provide any financing. The Placement Agent shall act solely
as the Company’s agent and not as principal. The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
Securities and the Company shall have the sole right to accept offers to
purchase Securities and may reject any such offer, in whole or in part. Subject
to the terms and conditions hereof, payment of the purchase price for, and
delivery of, the Securities shall be made at one or more closings (each a
“Closing” and the date on which each Closing occurs, a “Closing Date”). As
compensation for services rendered, on each Closing Date, the Company shall pay
to the Placement Agent the fees and expenses set forth below:

 

(i) A cash fee equal to 9% of the gross proceeds received by the Company from
the sale of the Securities at the Closing of the Offering to Investors;
provided, however, the cash fee shall be reduced to 4.5% on any purchase by
NCLLC.

 





 

 

(ii) The Company also agrees to pay to the Placement Agent $15,000 for
out-of-pocket expenses, including the reasonable fees and expenses of Placement
Agent’s counsel and due diligence analysis; provided, however, that in the event
that the Offering is terminated, the Company agrees to reimburse the Placement
Agent pursuant to Section 6 hereof.

 

(b)   The Company hereby agrees to issue to the Placement Agent (and/or its
designees) on the Closing Date, upon payment of $100.00 by the Placement Agent
on the Closing Date, warrants (“Placement Agent’s Warrants”) to purchase that
number of shares of Common Stock equal to 9% of the aggregate number of
Conversion Shares placed in the Offering;1 provided, however, that the Placement
Agent agrees to reduce the Placement Agent’s Warrants to 4.5% on any purchase by
NCLLC. The exercise price of the Placement Agent’s Warrants shall be 110% of the
price of the Company’s Common Stock on the Closing Date. The Placement Agent’s
Warrant agreement, shall be exercisable, in whole or in part, commencing on the
six (6) month anniversary of the issuance date and shall be exercisable for a
period of five years. In the event that there is not an effective registration
statement permitting for the resale of the shares underlying the Placement
Agent’s Warrants, the Placement Agent Warrant’s shall be exercisable cashlessly.
The Placement Agent’s Warrant Agreement and the shares of Common Stock issuable
upon exercise thereof (the “Warrant Shares”) are hereinafter referred to
together as the “Placement Agent’s Securities.” The Placement Agent agrees that
it will not sell, transfer, assign, pledge or hypothecate the Placement Agent’s
Warrant Agreement, or any portion thereof, or be the subject of any hedging,
short sale, derivative, put or call transaction that would result in the
effective economic disposition of such securities for a period of one hundred
eighty (180) days following the Closing Date to anyone other than (i) a selected
dealer in connection with the Offering, or (ii) a bona fide officer or partner
of the Placement Agent or selected dealer; and only if any such transferee
agrees to the foregoing lock-up restrictions. Delivery of the Placement Agent’s
Warrant Agreement shall be made on the Closing Date and shall be issued in the
name or names and in such authorized denominations as the Placement Agent may
request.

 

(c)   The term of the Placement Agent’s exclusive engagement will be until the
completion of the Offering (the “Exclusive Term”); provided, however, that a
party hereto may terminate the engagement with respect to itself at any time
upon fifteen (15) days written notice to the other parties (provided that no
such notice may be given until January 26, 2020 except in the case of
termination for cause). Notwithstanding anything to the contrary contained
herein, the provisions concerning confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in the
indemnification provisions will survive any expiration or termination of this
Agreement, and the Company’s obligation to pay fees actually earned and payable
and to reimburse expenses actually incurred and reimbursable pursuant to Section
1 hereof and which are permitted to be reimbursed under FINRA Rules, will
survive any expiration or termination of this Agreement. Nothing in this
Agreement shall be construed to limit the ability of the Placement Agent or its
Affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with Persons (as
defined herein) other than the Company. As used herein (i) “Persons” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind and
(ii) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

 

 





1 The placement agent warrant will be for 108,086 shares based on the current
deal documents.

 



2

 

 

Section 2.   Representations and Warranties. The Company represents and warrants
to the Placement Agent, as of the date hereof and as of the Closing Date, all of
the representations, warranties and agreements of the Company that were made by
the Company to the Buyers (as defined in the Purchase Agreement) in Section 3 of
the Purchase Agreement are true and correct with the same force and effect as of
the date hereof and as of the Closing Date as if made on the date hereof and
each Closing Date, and that such representations and warranties set forth in
Section 3 thereof are hereby incorporated by reference herein. The Company
agrees to all of the agreements and covenants in Section 4 of the Purchase
Agreement with respect to the Placement Agent and that such agreements and
covenants set forth in Section 4 thereof are incorporated by reference herein.
In addition to the foregoing, the Company represents and warrants to the
Placement Agent that:

 

(a)   the Company has full right, power and authority to enter into this
Agreement, to issue the Placement Agent’s Warrants and to perform all of its
obligations hereunder and consummate the transactions contemplated hereby and
thereby; (ii) this Agreement and the Placement Agent’s Warrant each has been
duly authorized and executed and constitutes a legal, valid and binding
agreement of such party enforceable in accordance with its terms; (iii) the
execution and delivery of this Agreement and the Placement Agent’s Warrants and
the consummation of the transactions contemplated hereby and thereby (including
without limitation, the issuance of the Warrants and the issuance and
reservation for issuance of the Warrant Shares issuable upon exercise thereof)
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization of the Company, its Board of Directors, or its
shareholders is required; (iv) the execution and delivery of this Agreement and
the Placement Agent’s Warrants and the consummation of the transactions
contemplated hereby and thereby does not conflict with or result in a breach of
(x) the Company’s certificate of incorporation or by-laws or other charter
documents, (y) any agreement to which the Company is a party or by which any of
its property or assets is bound or (z) any of the other items described in
Section 3(e) of the Purchase Agreement.

 

(b)   All disclosure provided by the Company to the Placement Agent regarding
the Company, its business and the transactions contemplated hereby, taken
together with all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC Filings”), is true and correct in all material
aspects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. To
the best of the Company’s knowledge and belief, other than the current capital
raising (of which this Agreement forms part), no event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which, under the
applicable laws, rules or regulations of the Commission, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

 

(c)   The Company has not taken and will not take any action, directly or
indirectly, so as to cause the Offering to fail to be entitled to rely upon the
exemption from registration afforded by Section 4(a)(2) of the Securities Act.
In effecting the Offering, the Company agrees to comply in all material respects
with applicable provisions of the Securities Act and any regulations thereunder
and any applicable laws, rules, regulations and requirements (including, without
limitation, all U.S. state law and all national, provincial, city or other legal
requirements).

 



3

 

 

(d)   Issuance of Placement Agent’s Warrant and Warrant Shares. The Warrant
Shares are duly authorized and reserved for issuance and, upon exercise of the
Placement Agent’s Warrants in accordance with its respective terms, will be
validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances with respect to the issue thereof and shall not be
subject to preemptive rights or other similar rights of shareholders of the
Company and will not impose personal liability upon the holder thereof.

 

Section 3.   Delivery and Payment. Each Closing shall occur at the offices of
Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New
York, New York 10105 (or at such other place as shall be agreed upon by the
Placement Agent and the Company) (“Placement Agent Counsel”). Subject to the
terms and conditions hereof, at each Closing payment of the purchase price for
the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one (1) business day before the time of
purchase.

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.   Covenants and Agreements of the Company. The Company further
covenants and agrees with the Placement Agent as follows:

 

(a)   Blue Sky Compliance. The Company will cooperate with the Placement Agent
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than the Transaction Documents. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 



4

 

 

(b)   Amendments and Supplements to the Transaction Documents and Other Matters.
The Company will comply with the Securities Act and the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the rules and regulations of the
Commission thereunder, so as to permit the completion of the distribution of the
Securities as contemplated in this Agreement and the Transaction Documents. If,
prior to the termination of the Offering, any event shall occur as a result of
which, in the judgment of the Company or in the opinion of the Placement Agent
or counsel for the Placement Agent, it becomes necessary to amend or supplement
the Transaction Documents in order to make the statements therein, in the light
of the circumstances under which they were made, as the case may be, not
misleading, or if it is necessary at any time to amend or supplement the
Transaction Documents, the Company will promptly prepare and furnish at its own
expense to the Placement Agent and to dealers, an appropriate amendment or
supplement to the Transaction Documents that is necessary in order to make the
statements therein as so amended or supplemented, in the light of the
circumstances under which they were made, as the case may be, not misleading, or
so that the Transaction Documents, as so amended or supplemented, will comply
with law. Before amending or supplementing Transaction Documents in connection
with the Offering, the Company will furnish the Placement Agent with a copy of
such proposed amendment or supplement and will disseminate any such amendment or
supplement to which the Placement Agent reasonably objects.

 

(c)   Copies of any Amendments and Supplements to the Transaction Documents. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Transaction Documents and any amendments and
supplements thereto as the Placement Agent may reasonably request.

 

(d)   Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock a sufficient number of shares of Common
Stock for issuance pursuant to the full exercise of the Placement Agent’s
Warrant.

 

(e)   Transfer Agent. The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.

 

(f) Registration of Securities; Exchange Approval. The Common Stock is
registered under the Exchange Act and, as of the Closing Date, the Conversion
Shares and Warrant Shares shall be listed and admitted and authorized for
trading on the Nasdaq Capital Market (the “Trading Market”) or other applicable
U.S. national exchange and satisfactory evidence of such action shall have been
provided to the Placement Agent. For a period of three (3) years, the Company
shall take no action designed to, or likely to have the effect of terminating
the registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the Trading Market or other
applicable U.S. national exchange and the Company has not received any
information suggesting that the Commission or the Trading Market or other U.S.
applicable national exchange is contemplating terminating such registration or
listing.

 

(g)   Additional Documents. The Company will enter into any subscription,
purchase or other customary agreements as the Placement Agent or the Investors
reasonably deem necessary or appropriate to consummate the Offering, all of
which will be in form and substance reasonably acceptable to the Placement Agent
and the Investors. The Company agrees that the Placement Agent may rely upon,
and each is a third party beneficiary of, the representations and warranties,
and applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in the Offering.

 

(h)   No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

(i) Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent’s prior written consent.

 



5

 

 

Section 5.   Conditions of the Obligations of the Placement Agent. The
obligations of the Placement Agent hereunder shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 2 hereof, in each case as of the date hereof and as of each Closing Date
as though then made, to the timely performance by each of the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

 

(a)   No Untrue Statements. The Placement Agent shall not have discovered and
disclosed to the Company on or prior to the Closing Date that the SEC Filings
contains an untrue statement of a fact which, in the opinion of Placement
Agent’s Counsel, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading..

 

(b)   Compliance with Regulatory Requirements. No order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange.

 

(c)   Corporate Proceedings. All corporate proceedings and other legal matters
in connection with this Agreement, the Transaction Documents, and the
registration or exemption therefrom, sale and delivery of the Securities, shall
have been completed or resolved in a manner reasonably satisfactory to the
Placement Agent Counsel, and such counsel shall have been furnished with such
papers and information as it may reasonably have requested to enable such
counsel to pass upon the matters referred to in this Section 5.

 

(d)   No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement and prior to each Closing Date, in the Placement Agent’s sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Effect (as defined in the Purchase Agreement).

 

(e)   Secretary’s Certificate. At the Closing Date, the Placement Agent shall
have received a certificate of the Company signed by the Secretary of the
Company, dated the Closing Date certifying: (i) that each of the Company’s
charter and bylaws is true and complete, has not been modified and is in full
force and effect; (ii) that the resolutions of the Company’s Board of Directors
relating to the Offering are in full force and effect and have not been
modified; (iii) as to the accuracy and completeness of all correspondence
between the Company or its counsel and the Commission; and (iv) as to the
incumbency of the officers of the Company. The documents referred to in such
certificate shall be attached to such certificate.

 

(f) Officer’s Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed this Agreement and the Transaction Documents and
to the further effect that:

 

(g)   Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the Trading Market, and the Company shall
not have taken any action designed to terminate, or likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing.

 



6

 

 

(h)   Placement Agent’s Warrant Agreements. On or before the Closing Date, the
Placement Agent shall have received executed copies of the Placement Agent’s
Warrant Agreements, provided the Company has received the Placement Agent’s
designees for such Warrant Agreements at least two (2) business days prior to
Closing Date.

 

(i) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.   Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Transaction Documents, and all amendments and supplements thereto, and this
Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company or the Placement Agent in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the state securities
or blue sky laws or the securities laws of any other country; (vii) the fees and
expenses associated with including the Securities on the Trading Market; and
(viii) the fees and expenses of the Placement Agent’s due diligence and legal
counsel not to exceed $15,000; provided, however, if the Engagement Agreement
(as defined herein) between the Company and the Placement Agent is terminated
without an offering then such amount shall not exceed $15,000.

 



7

 

 

Section 7.   Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agent, its
Affiliates and each person controlling the Placement Agent (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agent, its Affiliates and each such controlling
person (the Placement Agent, and each such entity or person, an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Transaction
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Transaction Documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, the Company shall not be responsible for any
Liabilities or Expenses of any Indemnified Person that are finally judicially
determined to have resulted solely from such Indemnified Person’s (x) gross
negligence or willful misconduct in connection with any of the advice, actions,
inactions or services referred to above or (y) use of any offering materials or
information concerning the Company in connection with the offer or sale of the
Securities in the Offering which were not authorized for such use by the Company
and which use constitutes gross negligence or willful misconduct. The Company
also agrees to reimburse each Indemnified Person for all Expenses as they are
incurred in connection with enforcing such Indemnified Person’s rights under
this Agreement.

 

(b)  Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agent, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agent, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel or (ii) the named
parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions (as defined
herein), in addition to any local counsel. The Company shall not be liable for
any settlement of any Action effected without its written consent (which shall
not be unreasonably withheld). In addition, the Company shall not, without the
prior written consent of the Placement Agent (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable. “Action” means any action, suit, inquiry,
notice of violation, proceeding or investigation affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign).

 



8

 

 

(c)  In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with this Agreement, the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Person in such proportion as is appropriate to reflect (i) the relative benefits
to the Company, on the one hand, and to the Placement Agent and any other
Indemnified Person, on the other hand, of the matters contemplated by this
Agreement or (ii) if the allocation provided by the immediately preceding clause
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and the Placement Agent and any
other Indemnified Person, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by the Placement Agent pursuant to this
Agreement. For purposes of this paragraph, the relative benefits to the Company,
on the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as
(a) the total value paid or contemplated to be paid to or received or
contemplated to be received by the Company in the transaction or transactions
that are within the scope of this Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to the Placement Agent under this
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act, as
amended, shall be entitled to contribution from a party who was not guilty of
fraudulent misrepresentation.

 

(d)  The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
thereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are finally judicially determined to have resulted
solely from such Indemnified Person’s gross negligence or willful misconduct in
connection with any such advice, actions, inactions or services.

 

(e)  The reimbursement, indemnity and contribution obligations of the Company
set forth herein shall apply to any modification of this Agreement and shall
remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person’s services under or in connection with,
this Agreement.

 

Section 8.   Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or any person controlling the Company, of its officers, and of the
Placement Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Placement Agent, the Company, or any of its or their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement. A successor to the Placement Agent, or to the Company, its
directors or officers or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Agreement.

 



9

 

 

Section 9.   Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

If to the Placement Agent to:

 

ThinkEquity

17 State Street, 22nd Floor

New York, NY 10004

Attn: Mr. Eric Lord, Head of Investment Banking

Fax: (212) 349-2550

Email: notices@think-equity.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Barry I. Grossman, Esq.

 

If to the Company:

 

SG Blocks, Inc.

195 Montague Street, 14th Floor

Brooklyn, NY 11201

Telephone: 646-240-4235

Attention: Paul M. Galvin, CEO

E-mail: pgalvin@sgblocks.com

with a copy (for informational purposes only) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor
New York, NY 101174

Facsimile: (212) 907-6457

Attention: Leslie Marlow, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10.   Intentionally omitted.

 

Section 11.   Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 7 hereof, and to
their respective successors, and personal representative, and no other person
will have any right or obligation hereunder.

 



10

 

 

Section 12.   Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

Section 13.   Governing Law Provisions. This Agreement shall be deemed to have
been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agent and
the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding. Notwithstanding any provision of this Agreement to the contrary, the
Company agrees that neither the Placement Agent nor its Affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agent, its Affiliates and each other person, if any, controlling the
Placement Agent or any of its Affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

Section 14.   General Provisions.

 

(a)  This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated October 28, 2019 (the “Engagement Agreement”), between the
Company and the Placement Agent shall continue to be effective and the terms
therein shall continue to survive and be enforceable by the in accordance with
its terms, provided that, in the event of a conflict between the terms of the
Engagement Agreement and this Agreement, the terms of this Agreement shall
prevail shall continue to be effective and the terms therein shall continue to
survive and be enforceable by the Placement Agent in accordance with its terms.
This Agreement may be executed in two or more counterparts, each one of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 



11

 

 

(b)  The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arms length, are not agents of,
and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities.

 

Section 15.   Fee Tail. The Placement Agent shall be entitled to the cash fees
and Placement Agent’s Warrants calculated in the manner described in Section 1
hereto with respect to any private or public offering or other financing or
capital raising transaction of any kind consummated within 12 months period of
the termination or expiration of this Agreement with an investor whom the
Placement Agent has, directly or indirectly, introduced to the Company during
the term of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

12

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 



  Very truly yours,         SG BLOCKS, INC.   a Delaware corporation         By:
/s/ Paul M. Galvin     Name: Paul M. Galvin     Title: Chief Executive Officer

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 



THINKEQUITY, A DIVISION OF FORDHAM FINANCIAL MANAGEMENT, INC.       By: /s/ Eric
Lord      Name: Eric Lord     Title: Head of Investment Banking  

 

 

13



 

 